DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for selecting…”, “means for providing…”, “means for following…”, “means for reselecting…”, “means for receiving…”, in claims 27, 29-30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 20190174411 A1)  in view of SHRIVASTAVA ( US 20210297842 A1).
Regarding claim 1, XU discloses:
A method for wireless communication by a wireless node ( Fig 1, Relay UE, remote UE), comprising: 
determining a sidelink power savings configuration to use for a sidelink between the wireless node and a user equipment (UE) ( Fig 5, [0057], mode 2, relay network node transmits the SL-DRX configuration to the remote network node, the SL-DRX configuration may be determined by the relay network node itself) ; 
providing the selected sidelink power savings configuration to the UE ( Fig 6, [0066], the relay network node forwards the configuration of the SL-DRX received from the network control terminal to the remote network node, or transmits the configuration of the SL-DRX determined by the relay network node itself to the remote network node); and 
following the sidelink power savings configuration for the sidelink ( Fig 7-8, Fig 13, [0117], [0144], sidelink transmission between relay UE and remote UE).
XU does not explicitly disclose:
selecting the SL-DRX configuration for the sidelink.
However, the teaching of selecting the SL-DRX configuration for the sidelink is well known in the art as evidenced by SHRIVASTAVA.
SHRIVASTAVA discloses:
selecting the SL-DRX configuration for the sidelink (  [0026], [0083], optimal DRX configuration, selected configuration from a pool of configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SHRIVASTAVA as mentioned above as a modification to XU, such that the combination would allow to choose DRX configuration from pool of DRx configurations, in order to determine optimal DRX configuration based on multiple approaches.
Regarding claim 2,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 1 as outlined above.
further comprising providing an indication to the UE that the wireless node does not accept input from the UE for sidelink power savings configuration selection (XU, relay network node forwards the configuration of the SL-DRX received from the network control terminal to the remote network node, or transmits the configuration of the SL-DRX determined by the relay network node itself to the remote network node).
Regarding claim 3,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 1 as outlined above.
Receiving sidelink information from the UE ( SHRIVASTAVA, [0083], the relay UE utilizes the QoS (latency bounds) information received from Remote UE);
selecting the sidelink power savings configuration based, at least in part, on the sidelink information from the UE ( SHRIVASTAVA, [0026], [0083], the DRX configuration chosen by the Relay UE from the pool of DRx configurations, based on QoS).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 3 as outlined above.
wherein the sidelink information from the UE comprises a suggested sidelink power savings configuration ( SHRIVASTAVA, [0026], optimal DRX configuration, alignment for DRX configuration).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 5,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 3 as outlined above.
further comprising: sending, by the wireless node, an initial sidelink power savings configuration to the UE, wherein the suggested sidelink power savings configuration received by the wireless node from the UE is based, at least in part, on the initial power savings configuration for the sidelink ( SHRIVASTAVA, [0026], optimal DRX configuration, alignment for DRX configuration, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 5 as outlined above.
wherein selecting the sidelink power savings configuration to use for the sidelink comprises selecting the initial sidelink power savings configuration (SHRIVASTAVA, [0026], optimal DRX configuration, alignment for DRX configuration, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1. 
Regarding claim 7,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 5 as outlined above.
wherein selecting the sidelink power savings configuration to use for the sidelink comprises selecting the suggested sidelink power savings configuration (SHRIVASTAVA, [0026], optimal DRX configuration, alignment for DRX configuration, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 8,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 5 as outlined above.
wherein selecting the sidelink power savings configuration to use for the sidelink comprises selecting a different sidelink power savings configuration, the different sidelink power savings configuration being based on the initial sidelink power savings configuration and the suggested sidelink power savings configuration ( SHRIVASTAVA, [0026], [0083], optimal DRX configuration, alignment for DRX configuration, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 9,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 5 as outlined above.
wherein the initial sidelink power savings configuration comprises a configured default sidelink power savings configuration ( SHRIVASTAVA, [0026], [0083], optimal DRX configuration, alignment for DRX configuration, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1.  
Regarding claim 10,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 5 as outlined above.
wherein the initial sidelink power savings configuration comprises a current power savings configuration previously selected for another UE (SHRIVASTAVA, [0026], [0083], optimal DRX configuration, alignment for DRX configuration, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1.   
Regarding claim 11,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 3 as outlined above.
wherein the sidelink information comprises traffic statistics, traffic patterns, quality-of-service (QoS) targets, a subset of parameters for a sidelink power savings configuration, sidelink scheduling information for the UE, or a combination thereof, associated with the UE ( SHRIVASTAVA, [0083], the relay UE utilizes the QoS (latency bounds) information received from Remote UE).
Regarding claim 12,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 1 as outlined above.
wherein: the wireless node has a plurality of sidelinks with a plurality of UEs; and the selected power savings configuration is provided to each of the plurality of UEs ( XU, Fig 15, [0060], [0062], one-to-many relay).
Regarding claim 13,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 12 as outlined above.
further comprising, when another UE connects to the wireless node for sidelink communications: reselecting a sidelink power savings configuration to use for sidelinks between the wireless node and the plurality of UEs and the other UE;
 providing the reselected sidelink power savings configuration to the plurality of UEs and the other UE; and following the reselected sidelink power savings configuration for the sidelinks between the plurality of UEs and the other UE (XU, [0084], SL-DRX may be reconfigured, [0078], [0121]-[0122], SL-DRX configuration updated; SHRIVASTAVA, [0100], [0102], DRX config/pattern can be dynamically updated).
Regarding claim 14,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 12 as outlined above.
wherein: the wireless node receives a plurality of sidelink power savings configurations for the plurality of UEs; and selecting the sidelink power savings configuration is further based on the plurality of sidelink power savings configurations ( SHRIVASTAVA, [0026], received configurations from the eNB, selected configuration from a pool of configurations).
the combination is obvious for the same reasons applied to the claim 1.   
Regarding claim 15,  XU as modified by SHRIVASTAVA discloses  all the features with respect to parent claim 1 as outlined above.
wherein the sidelink power savings configuration is a discontinuous reception (DRX) cycle configuration, the DRX cycle configuration defining one or more periods for the wireless node to monitor a physical sidelink control channel (PSCCH) ( XU, [0061], SL-DRX configuration with PSCCH).

Claims 16-23, 24, 25, 26 are the method claims corresponding to method  claims 1-8, 11, 13, 15  respectively, and rejected under the same rationale set forth in connection with the rejection of claims  1-8, 11, 13, 15  respectively above.

Claims 27, 28-29 are the apparatus claims corresponding to method  claims 1, 12-13  respectively, and rejected under the same rationale set forth in connection with the rejection of claims  1, 12-13  respectively above.

Claim 30 is the apparatus claim corresponding to method  claim 16  respectively, and rejected under the same rationale set forth in connection with the rejection of claim 16  respectively above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461